United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.A., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
Salisbury, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0330
Issued: December 12, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 30, 2016 appellant filed a timely appeal from a September 28, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish an injury in the
performance of duty on August 3, 2016, as alleged.
FACTUAL HISTORY
On August 23, 2016 appellant, then a 50-year-old medical technician, filed a traumatic
injury claim (Form CA-1), alleging that he sustained a pulled muscle and possible ligament strain
of his right lower extremity on August 3, 2016 as a result of getting caught on the wheel of a
1

5 U.S.C. § 8101 et seq.

scooter while in the performance of duty. He stated that he was entering the door of the front desk
of the phlebotomy area where a coworker had parked her scooter just inside the door. Appellant
indicated that he walked in the door and caught his right foot on the wheel of the scooter twisting
his right foot and leg. He stopped work that same day.
By an August 25, 2016 development letter, OWCP advised appellant of the deficiencies of
his claim and afforded him 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted the position description for his medical technician position
and an August 3, 2016 report of emergency treatment releasing him to return to full duty with an
“excuse for the two hours he was in employee health.”
In an August 3, 2016 report, a registered nurse indicated that, at 12:45 p.m., appellant stated
that he “twisted his foot while directing a patient to leave the lab, his foot ran into the scooter.”
Upon physical examination, the nurse found full range of motion, no redness, no swelling, and
noted that appellant was wearing closed-toed sneakers.
In an August 4, 2016 report, Dr. Nomita Joshi, a Board-certified internist, reported that
appellant’s “[r]ight foot and leg hurts from yesterday after he fell down” and diagnosed contusion
of right lower leg. She advised that appellant’s absence from work on August 4, 2016 had been
due to illness or injury.
On August 8, 2016 Dr. Joshi saw appellant for a follow-up examination and diagnosed
right knee pain. She asserted that he continued to suffer from right foot and lower leg pain and
indicated that his right knee had also started hurting, so he was wearing a brace. Dr. Joshi advised
that appellant’s absence from work on August 8, 2016 had been due to illness or injury.
In a September 14, 2016 letter, the employing establishment controverted appellant’s claim
on the basis that the medical evidence submitted was insufficient to establish a medical diagnosis
due to the August 3, 2016 alleged incident.
By decision dated September 28, 2016, OWCP denied the claim, finding that appellant
failed to establish that the injury and/or events occurred as he described, and that he sustained a
diagnosed medical condition in connection with the alleged incident.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA, that an injury3 was sustained in the performance of duty, as

2

5 U.S.C. § 8101 et seq.

3
OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the body
affected. 20 C.F.R. § 10.5(ee).

2

alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.4
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether fact of injury has been established. A
fact of injury determination is based on two elements. First, the employee must submit sufficient
evidence to establish that he or she actually experienced the employment incident at the time,
place, and in the manner alleged. Second, the employee must submit sufficient evidence, generally
only in the form of medical evidence, to establish that the employment incident caused a personal
injury. An employee may establish that the employment incident occurred as alleged, but fail to
show that his or her condition relates to the employment incident.5
An injury does not have to be confirmed by eyewitnesses in order to establish that an
employee sustained an injury in the performance of duty, but the employee’s statements must be
consistent with the surrounding facts and circumstances and his or her subsequent course of
action.6 An employee has not met his burden of proof in establishing the occurrence of an injury
when there are such inconsistencies in the evidence as to cast serious doubt upon the validity of
the claim.7 Such circumstances as late notification of injury, lack of confirmation of injury,
continuing to work without apparent difficulty following the alleged injury, and failure to obtain
medical treatment may, if otherwise unexplained, cast doubt on an employee’s statements in
determining whether a prima facie case has been established.8 However, an employee’s statement
alleging that an injury occurred at a given time and in a given manner is of great probative value
and will stand unless refuted by strong or persuasive evidence.9
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.10

4

See T.H., 59 ECAB 388 (2008).

5

Id.

6

See Charles B. Ward, 38 ECAB 667 (1989).

7

See Tia L. Love, 40 ECAB 586 (1989).

8

See Merton J. Sills, 39 ECAB 572 (1988).

9

See Constance G. Patterson, 41 ECAB 206 (1989); Thelma S. Buffington, 34 ECAB 104 (1982).

10

Id.

3

ANALYSIS
The Board finds that the weight of the evidence establishes that the employment incident
of August 3, 2016 did not occur as alleged.11 On his claim form, appellant alleged that he sustained
a pulled muscle and possible ligament strain on August 3, 2016 as a result of “entering the door of
the front desk of the phlebotomy area [where his] coworker had parked her scooter just inside the
door.” However, in a report dated August 3, 2016, a registered nurse indicated that appellant stated
that he had “twisted his foot while directing a patient to leave the lab, his foot ran into the scooter.”
In contrast, Dr. Joshi indicated that appellant sustained an injury to his right foot and leg “after he
fell down.” These inconsistencies cast serious doubt on appellant’s claim. The evidence of record
is to establish consistent details establishing the manner in which the injury occurred, i.e., whether
appellant was injured while entering the door, directing a patient to leave the lab, or after he had
already fallen down. For these reasons, the Board finds that appellant has not provided sufficient
factual evidence to establish that he was injured in the performance of duty on August 3, 2016, as
alleged. Appellant has failed to meet his burden of proof.
As appellant has not established the first component of fact of injury, it is not necessary to
discuss whether he submitted medical evidence sufficient to establish that a medical condition
existed and whether the condition was causally related to the employment exposure alleged.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish an injury in the
performance of duty on August 3, 2016, as alleged.

11

See A.B., Docket No. 14-522 (issued November 9, 2015) (fact of incident not established where there was
substantial inconsistency between the employee’s account of events and the accounts of coworkers and supervisor
with regard to the time and place of his alleged injury); V.J., Docket No. 13-1460 (issued January 7, 2014) (claimed
incident not established where employing establishment investigation revealed inconsistencies between the
employee’s account of the claimed incident and those of coworkers); J.W., Docket No. 12-926 (issued October 1,
2012) (claimed incident not established where there were inconsistencies between the employee’s statements and
evidence at the scene of the alleged incident).
12
See Dennis M. Mascarenas, 49 ECAB 215, 218 (1997). As appellant failed to establish that the claimed event
occurred as alleged, it is not necessary to discuss the probative value of medical evidence. Id.

4

ORDER
IT IS HEREBY ORDERED THAT the September 28, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 12, 2018
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

